PER CURIAM.
The Petition for Rehearing herein is granted; the decision of this Court filed November 5, 1969, herein is vacated and the Order of the Full Commission in this cause is quashed and set aside with directions to remand the cause to the Judge of Industrial Claims for adequate findings of fact in accordance with Brown v. Griffin, Fla., 229 So.2d 225, opinion filed December 3, 1969, and the decisions therein cited.
It is so ordered.
ERVIN, C. J., DREW, CARLTON, ADKINS and BOYD, JJ., and RAWLS, District Court Judge, concur.